COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 CURT WILLIAM SPENCE,
                                                §               No. 08-09-00039-CV
                   Appellant,
                                                §                 Appeal from the
 v.
                                                §                14th District Court
 WELLS FARGO BANK, N.A.,
 WACHOVIA BANK, NATIONAL                        §             of Dallas County, Texas
 ASSOCIATION &
 GREGORY COURSON,                               §                (TC# 08-00120-A)

                   Appellees.

                                 MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to

TEX .R.APP .P. 42.1(a)(1) because Appellant no longer desires to prosecute the appeal. We grant the

motion and dismiss the appeal with prejudice. Costs are assessed against the party incurring them.

See TEX .R.APP .P. 42.1(d).


October 7, 2009
                                                     ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.